                                         Case 5:17-cv-00220-LHK Document 1407 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING WITHOUT
                                                                                            PREJUDICE ERICSSON'S
                                  14             v.                                         ADMINISTRATIVE MOTION TO FILE
                                                                                            UNDER SEAL
                                  15     QUALCOMM INCORPORATED,
                                                                                            Re: Dkt. No. 1391
                                  16                    Defendant.

                                  17

                                  18          On January 23, 2019, the Court ordered Ericsson to file sealed unredacted versions of the

                                  19   documents that it seeks to seal, ECF No. 1393. Ericsson has failed to do so. Accordingly, the

                                  20   Court cannot assess the information Ericsson seeks to seal, ECF No. 1391. The Court DENIES

                                  21   without prejudice Ericsson’s motion. Ericsson shall refile its motion with sealed unredacted

                                  22   versions of the documents that it seeks to seal by January 24, 2019, at 12:00 p.m.

                                  23   IT IS SO ORDERED.

                                  24   Dated: January 24, 2019

                                  25                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  26                                                   United States District Judge
                                  27
                                                                                        1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE ERICSSON’S ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
